371 U.S. 13
83 S. Ct. 41
9 L. Ed. 2d 49
HOUSEHOLD FINANCE CORP.v.DIRECTOR OF DIVISION OF TAXATION, DEPARTMENT OF  TREASURY OF NEW JERSEY.
No. 237.
Supreme Court of the United States
October 8, 1962

Roger C. Ward, for appellant.
Arthur J. Sills, Atty. Gen. of New Jersey, and Alan B. Handler, Deputy Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.


2
Mr. Justice GOLDBERG took no part in the consideration or decision of this case.